UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-01403) Exact name of registrant as specified in charter:	Putnam Global Equity Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2017 Date of reporting period:	January 31, 2017 Item 1. Schedule of Investments: Putnam Global Equity Fund The fund's portfolio 1/31/17 (Unaudited) COMMON STOCKS (98.6%) (a) Shares Value Aerospace and defense (1.4%) Northrop Grumman Corp. 23,100 $5,291,748 Raytheon Co. 37,200 5,362,752 Auto components (0.6%) Goodyear Tire & Rubber Co. (The) 134,900 4,369,411 Automobiles (2.3%) Yamaha Motor Co., Ltd. (Japan) 831,100 17,327,158 Banks (2.6%) Banco Macro SA ADR (Argentina) 50,800 3,817,112 Bank of America Corp. 237,200 5,370,208 Bank of Ireland (Ireland) (NON) 23,167,654 6,212,454 Permanent TSB Group Holdings PLC (Ireland) (NON) 1,415,418 4,161,484 Beverages (1.8%) Anheuser-Busch InBev SA/NV ADR (Belgium) (S) 47,400 4,941,924 Dr. Pepper Snapple Group, Inc. 55,000 5,016,000 Molson Coors Brewing Co. Class B 38,206 3,687,643 Biotechnology (1.6%) Alkermes PLC (NON) 77,300 4,182,703 Biogen, Inc. (NON) 12,354 3,425,023 Celgene Corp. (NON) 37,600 4,367,240 Building products (2.0%) Assa Abloy AB Class B (Sweden) 376,435 7,142,762 Fortune Brands Home & Security, Inc. 79,771 4,397,775 Johnson Controls International PLC 82,900 3,645,942 Capital markets (2.6%) E*Trade Financial Corp. (NON) 300,000 11,235,000 Goldman Sachs Group, Inc. (The) 17,900 4,104,828 KKR & Co. LP 228,800 3,971,968 Chemicals (5.1%) CF Industries Holdings, Inc. (S) 287,400 10,142,346 Dow Chemical Co. (The) 75,100 4,478,213 Monsanto Co. 98,200 10,636,042 Sherwin-Williams Co. (The) 15,800 4,800,198 Symrise AG (Germany) 68,081 4,089,267 Yara International ASA (Norway) 105,364 4,450,346 Communications equipment (1.2%) Hitachi Kokusai Electric, Inc. (Japan) 204,500 4,593,145 Nokia OYJ (Finland) 930,620 4,193,946 Construction and engineering (0.6%) Kyudenko Corp. (Japan) 161,200 4,375,857 Containers and packaging (2.6%) Ball Corp. 78,600 5,994,036 RPC Group PLC (United Kingdom) 302,533 4,080,253 Sealed Air Corp. 193,700 9,394,450 Diversified consumer services (0.6%) Service Corp. International/US 166,988 4,864,360 Diversified financial services (0.8%) Eurazeo SA (France) 93,894 5,780,885 Diversified telecommunication services (5.1%) Com Hem Holding AB (Sweden) 314,402 3,307,182 Euskaltel SA (Spain) (NON) 354,949 3,277,094 Koninklijke KPN NV (Netherlands) 1,527,663 4,402,551 Nippon Telegraph & Telephone Corp. (Japan) 261,800 11,544,613 SBA Communications Corp. (NON) (R) 54,300 5,715,618 SFR Group SA (France) (NON) 124,674 3,625,281 Telecom Italia SpA RSP (Italy) 9,312,863 6,636,119 Electric utilities (1.2%) Exelon Corp. 260,800 9,357,504 Energy equipment and services (0.6%) Keane Group, Inc. (NON) 190,500 4,208,145 Equity real estate investment trusts (REITs) (1.3%) Big Yellow Group PLC (United Kingdom) 481,673 4,164,819 Hibernia REIT PLC (Ireland) 4,095,633 5,378,167 Food and staples retail (0.7%) Walgreens Boots Alliance, Inc. 63,500 5,203,190 Food products (4.5%) Associated British Foods PLC (United Kingdom) 208,727 6,274,005 JM Smucker Co. (The) 38,800 5,270,980 Kerry Group PLC Class A (Ireland) 68,324 4,797,946 Kraft Heinz Co. (The) 72,000 6,428,880 Nomad Foods, Ltd. (United Kingdom) (NON) 504,279 5,178,945 Orkla ASA (Norway) 622,103 5,809,498 Health-care equipment and supplies (2.2%) Becton Dickinson and Co. 24,700 4,379,063 Boston Scientific Corp. (NON) 234,800 5,649,288 C.R. Bard, Inc. 29,000 6,882,570 Health-care technology (0.6%) CompuGroup Medical SE (Germany) 105,398 4,140,021 Hotels, restaurants, and leisure (2.1%) Compass Group PLC (United Kingdom) 350,276 6,231,952 Dalata Hotel Group PLC (Ireland) (NON) 1,086,717 5,048,326 Hilton Worldwide Holdings, Inc. 72,690 4,185,490 Household durables (1.9%) CalAtlantic Group, Inc. (S) 88,647 3,091,121 PulteGroup, Inc. 277,800 5,975,478 Techtronic Industries Co., Ltd. (Hong Kong) 1,491,000 5,169,277 Independent power and renewable electricity producers (3.2%) Calpine Corp. (NON) 701,200 8,274,160 NextEra Energy Partners LP 207,727 6,549,632 NRG Energy, Inc. 575,000 9,510,500 Insurance (7.3%) Admiral Group PLC (United Kingdom) 168,497 3,771,950 American International Group, Inc. 157,323 10,109,576 Assured Guaranty, Ltd. 315,600 12,279,996 Chubb, Ltd. 34,700 4,562,703 Fairfax Financial Holdings, Ltd. (Canada) 15,800 7,382,440 Hartford Financial Services Group, Inc. (The) 128,154 6,242,381 MetLife, Inc. 62,700 3,411,507 Prudential PLC (United Kingdom) 358,763 6,935,843 Internet and direct marketing retail (2.2%) Amazon.com, Inc. (NON) 14,500 11,940,460 Expedia, Inc. 34,700 4,219,173 FabFurnish GmbH (acquired 8/2/13, cost $17) (Private) (Brazil) (F) (RES) (NON) 26 21 Global Fashion Group SA (acquired 8/2/13, cost $855,718) (Private) (Brazil) (F) (RES) (NON) 20,200 159,083 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $17) (Private) (Brazil) (F) (RES) (NON) 13 11 New Middle East Other Assets GmbH (acquired 8/2/13, cost $7) (Private) (Brazil) (F) (RES) (NON) 5 4 Internet software and services (7.0%) Alibaba Group Holding, Ltd. ADR (China) (NON) (S) 69,700 7,061,307 Alphabet, Inc. Class C (NON) 31,462 25,068,607 Baozun, Inc. ADR (China) (NON) (S) 310,600 4,071,966 GoDaddy, Inc. Class A (NON) (S) 107,000 3,823,110 Instructure, Inc. (NON) 185,900 4,052,620 Wix.com, Ltd. (Israel) (NON) 164,300 8,633,965 IT Services (1.8%) Computer Sciences Corp. 97,200 6,045,840 Visa, Inc. Class A 88,300 7,303,293 Leisure products (0.7%) Brunswick Corp. 93,700 5,608,882 Media (2.8%) Atresmedia Corporacion de Medios de Comunicacion SA (Spain) 458,631 5,217,742 Live Nation Entertainment, Inc. (NON) 177,800 5,088,636 Stroeer SE & Co. KGaA (Germany) (S) 130,337 6,425,877 Walt Disney Co. (The) 41,900 4,636,235 Metals and mining (1.3%) Newmont Mining Corp. 128,100 4,647,468 Nucor Corp. 84,900 4,931,841 Multi-utilities (0.6%) Veolia Environnement SA (France) 260,848 4,449,495 Oil, gas, and consumable fuels (5.0%) ConocoPhillips 82,000 3,998,320 EnCana Corp. (Canada) 339,614 4,335,054 EOG Resources, Inc. 61,600 6,257,328 Pioneer Natural Resources Co. 30,300 5,460,969 Plains All American Pipeline LP 116,400 3,653,796 Seven Generations Energy, Ltd. (Canada) (NON) 236,800 4,733,270 Suncor Energy, Inc. (Canada) 288,756 8,956,152 Personal products (1.7%) Shiseido Co., Ltd. (Japan) 216,900 6,066,515 Unilever NV ADR (Netherlands) 172,458 6,972,285 Pharmaceuticals (4.9%) Astellas Pharma, Inc. (Japan) 499,100 6,690,177 AstraZeneca PLC (United Kingdom) 123,698 6,617,984 Jazz Pharmaceuticals PLC (NON) 30,900 3,767,328 Novartis AG (Switzerland) 152,062 11,216,344 Perrigo Co. PLC (S) 49,300 3,754,195 Shionogi & Co., Ltd. (Japan) 92,600 4,449,163 Real estate management and development (1.3%) Kennedy-Wilson Holdings, Inc. 196,935 4,027,321 RE/MAX Holdings, Inc. Class A 105,057 5,888,445 Road and rail (1.6%) Norfolk Southern Corp. 99,300 11,663,778 Semiconductors and semiconductor equipment (2.0%) Micron Technology, Inc. (NON) 397,900 9,593,369 Qorvo, Inc. (NON) (S) 82,900 5,323,009 Software (2.5%) Adobe Systems, Inc. (NON) 41,900 4,750,622 Nintendo Co., Ltd. (Japan) 21,400 4,381,968 RIB Software AG (Germany) (S) 299,917 3,825,883 ServiceNow, Inc. (NON) 68,100 6,171,222 Specialty retail (1.1%) Home Depot, Inc. (The) 32,200 4,430,076 Lowe's Cos., Inc. 55,400 4,048,632 Textiles, apparel, and luxury goods (0.6%) Hanesbrands, Inc. 176,400 4,182,444 Thrifts and mortgage finance (1.0%) Radian Group, Inc. 424,900 7,818,160 Tobacco (1.2%) Imperial Brands PLC (United Kingdom) 198,052 9,182,729 Trading companies and distributors (0.6%) Rexel SA (France) 267,778 4,666,008 Transportation infrastructure (0.6%) Aena SA (Spain) 32,057 4,658,337 Wireless telecommunication services (1.6%) KDDI Corp. (Japan) 189,300 5,079,966 Vodafone Group PLC ADR (United Kingdom) 288,381 7,180,688 Total common stocks (cost $699,878,376) CONVERTIBLE PREFERRED STOCKS (0.6%) (a) Shares Value Global Fashion Group SA zero % cv. pfd. (acquired 7/11/16, cost $103,080) (Brazil) (Private) (F) (RES) (NON) 13,609 $109,314 Uber Technologies, Inc. Ser. E, 8.00% cv. pfd. (acquired 2/18/15, cost $3,653,997) (Private) (F) (RES) (NON) 108,051 4,742,877 Total convertible preferred stocks (cost $3,757,077) SHORT-TERM INVESTMENTS (5.9%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.94% (AFF) Shares 39,686,843 $39,686,843 Putnam Short Term Investment Fund 0.74% (AFF) Shares 4,296,093 4,296,093 State Street Institutional U.S. Government Money Market Fund, Premier Class 0.47% (P) Shares 361,000 361,000 U.S. Treasury Bills 0.427%, 2/16/17 (SEGSF) $310,000 309,942 U.S. Treasury Bills 0.418%, 2/2/17 10,000 10,000 Total short-term investments (cost $44,663,882) TOTAL INVESTMENTS Total investments (cost $748,299,335) (b) FORWARD CURRENCY CONTRACTS at 1/31/17 (aggregate face value $147,281,365) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 4/19/17 $388,894 $372,535 $16,359 British Pound Buy 3/16/17 2,141 1,322 819 Canadian Dollar Buy 4/19/17 48,531 46,997 1,534 Euro Sell 3/16/17 8,588,828 8,505,353 (83,475) Barclays Bank PLC Euro Sell 3/16/17 3,874,430 3,835,825 (38,605) Hong Kong Dollar Buy 2/16/17 3,755,306 3,759,893 (4,587) Citibank, N.A. Australian Dollar Buy 4/19/17 4,730,845 4,528,585 202,260 Canadian Dollar Buy 4/19/17 74,373 72,006 2,367 Danish Krone Buy 3/16/17 5,560,389 5,515,187 45,202 Euro Sell 3/16/17 240,841 238,062 (2,779) Japanese Yen Buy 2/16/17 588,294 584,284 4,010 Japanese Yen Sell 2/16/17 588,294 635,705 47,411 Japanese Yen Sell 5/17/17 552,538 549,085 (3,453) Credit Suisse International Australian Dollar Buy 4/19/17 1,793,665 1,717,517 76,148 Goldman Sachs International Chinese Yuan (Offshore) Sell 2/16/17 11,093,869 11,073,954 (19,915) Japanese Yen Buy 2/16/17 9,071,262 9,245,294 (174,032) Japanese Yen Sell 2/16/17 9,071,262 9,512,631 441,369 Japanese Yen Buy 5/17/17 3,353,827 3,331,171 22,656 HSBC Bank USA, National Association Canadian Dollar Buy 4/19/17 103,830 100,527 3,303 JPMorgan Chase Bank N.A. Australian Dollar Buy 4/19/17 116,736 113,057 3,679 British Pound Sell 3/16/17 10,535,158 10,613,161 78,003 Canadian Dollar Buy 4/19/17 556,606 538,938 17,668 Euro Sell 3/16/17 1,954,086 1,977,579 23,493 Japanese Yen Buy 2/16/17 6,022,247 6,474,916 (452,669) Japanese Yen Sell 2/16/17 6,022,247 6,534,995 512,748 Japanese Yen Sell 5/17/17 150,833 149,866 (967) Norwegian Krone Sell 3/16/17 8,959,770 8,784,796 (174,974) Singapore Dollar Buy 2/16/17 3,684,562 3,740,503 (55,941) South Korean Won Buy 2/16/17 5,306,819 5,187,159 119,660 South Korean Won Sell 2/16/17 5,306,819 5,395,026 88,207 Swedish Krona Sell 3/16/17 2,809,433 2,640,996 (168,437) Swiss Franc Buy 3/16/17 11,584,326 11,390,490 193,836 State Street Bank and Trust Co. Australian Dollar Buy 4/19/17 327,346 313,450 13,896 British Pound Buy 3/16/17 43,692 42,590 1,102 Canadian Dollar Sell 4/19/17 1,878,479 1,818,385 (60,094) Euro Sell 3/16/17 3,253,890 3,222,837 (31,053) Israeli Shekel Sell 4/19/17 5,348,248 5,230,871 (117,377) Swiss Franc Buy 3/16/17 56,117 55,222 895 UBS AG Australian Dollar Buy 4/19/17 2,930,292 2,806,296 123,996 Euro Sell 3/16/17 2,647,192 2,619,782 (27,410) WestPac Banking Corp. Australian Dollar Buy 4/19/17 37,019 35,449 1,570 Canadian Dollar Buy 4/19/17 3,248,804 3,180,206 68,598 Japanese Yen Buy 2/16/17 256,956 255,103 1,853 Japanese Yen Sell 2/16/17 256,956 277,554 20,598 Japanese Yen Sell 5/17/17 258,004 256,205 (1,799) Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2016 through January 31, 2017 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $752,066,180. (b) The aggregate identified cost on a tax basis is $749,081,212, resulting in gross unrealized appreciation and depreciation of $98,055,319 and $56,164,999, respectively, or net unrealized appreciation of $41,890,320. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $5,011,310, or 0.7% of net assets. (AFF) Affiliated company. For investments in Putnam Cash Collateral Pool, LLC and Putnam Short Term Investment Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with any company which is under common ownership or control were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Cash Collateral Pool, LLC*# $38,323,968 $55,400,658 $54,037,783 $75,339 $39,686,843 Putnam Short Term Investment Fund** 18,452,777 55,253,112 69,409,796 19,860 4,296,093 Totals * No management fees are charged to Putnam Cash Collateral Pool, LLC. # The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $39,686,843, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $38,506,234. ** Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (P) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $317,587 to cover certain derivative contracts. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 58.3% Japan 8.6 United Kingdom 7.9 Ireland 3.4 Canada 3.4 France 2.5 Germany 2.5 Spain 1.8 Netherlands 1.5 Switzerland 1.5 China 1.5 Sweden 1.4 Norway 1.4 Israel 1.1 Italy 0.9 Hong Kong 0.7 Belgium 0.6 Finland 0.5 Argentina 0.5 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund's policy regarding investments in securities of foreign issuers, as discussed further in the fund's prospectus. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value certain foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. The foreign equity securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund's portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $441,816 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $300,586 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $120,976 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $89,136,833 $22,923,897 $159,119 Consumer staples 41,794,077 33,036,463 — Energy 41,603,034 — — Financials 80,305,879 26,862,616 — Health care 47,546,750 21,974,349 — Industrials 34,737,852 16,467,107 — Information technology 100,874,043 8,019,829 — Materials 55,024,594 12,619,866 — Real estate 9,915,766 9,542,986 — Telecommunication services 29,520,885 21,248,227 — Utilities 33,691,796 4,449,495 — Total common stocks Convertible preferred stocks — — 4,852,191 Short-term investments 4,657,093 40,006,785 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $715,673 $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $2,133,240 $1,417,567 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(AFF)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts# $18,712 $— $301,250 $76,148 $464,025 $3,303 $1,037,294 $15,893 $123,996 $92,619 $2,133,240 Total Assets $18,712 $— $301,250 $76,148 $464,025 $3,303 $1,037,294 $15,893 $123,996 $92,619 $2,133,240 Liabilities: Forward currency contracts# 83,475 43,192 6,232 — 193,947 — 852,988 208,524 27,410 1,799 1,417,567 Total Liabilities $83,475 $43,192 $6,232 $— $193,947 $— $852,988 $208,524 $27,410 $1,799 $1,417,567 Total Financial and Derivative Net Assets $(64,763) $(43,192) $295,018 $76,148 $270,078 $3,303 $184,306 $(192,631) $96,586 $90,820 $715,673 Total collateral received (pledged)##† $— $— $241,000 $— $270,078 $— $120,000 $(120,976) $96,586 $— Net amount $(64,763) $(43,192) $54,018 $76,148 $— $3,303 $64,306 $(71,655) $— $90,820 † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Global Equity Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: March 31, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: March 31, 2017 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial OfficerDate: March 31, 2017
